Citation Nr: 0523174	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1981.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In June 2005, to support her claim, the veteran testified at 
a hearing at the Board's offices in Washington, D.C.  The 
undersigned Veterans Law Judge (VLJ) presided over the 
hearing.  A transcript of the proceeding is of record.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

The veteran is receiving benefits from the Social Security 
Administration (SSA), as she indicated during her recent 
hearing and as also shown in her private clinical records.  
See pages 14 and 15 of the transcript of the June 2005 
hearing.  The duty to assist her in fully developing her 
claim, discussed in 38 U.S.C.A. § 5103A (West 2005), includes 
obtaining these records.  See Voerth v. West, 
13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).



The July 2003 Statement of the Case (SOC) indicates there is 
no evidence of 
pre-service disability and no evidence of relevant treatment 
in service.  While the veteran's September 1980 military pre-
induction examination was negative for psychiatric 
disability, her service medical records (SMRs) show that she 
received psychiatric treatment in July 1981, so while on 
active duty.  And her SMRs, post-service clinical records, 
and her hearing testimony also show she was treated and 
hospitalized for psychiatric reasons prior to entering the 
military.  These records are not currently on file, however, 
and must be obtained.  See pages 4 through 6 of the June 2005 
hearing transcript.

Seanta Clark, a clinical psychologist, has reported treating 
the veteran since 1999, that the veteran reported being 
mentally stable prior to service, and that her current 
psychiatric disability (which has been variously diagnosed) 
is of service origin.

Although treatment records from Shepard Pratt Hospital dated 
in 1995, including two periods of psychiatric hospitalization 
are on file and reflect diagnoses including bipolar disorder 
and PTSD, other private clinical records from two additional 
private medical facilities are not on file.  See pages 12 
through 14 of the hearing transcript.

The opinion of a VA examiner in August 2003 was that the 
diagnoses were a bipolar disorder, dissociative disorder, 
anxiety disorder, and borderline personality disorder.  It 
was believed the veteran had significant psychiatric problems 
prior to service and appeared to have functioned relatively 
well following her discharge, until her first manic episode 
at least two years after her military service concluded.  So 
according to the VA examiner, "...it does not appear that her 
military experience exacerbated her psychiatric condition."  
It was felt, instead, that it was more likely than not that 
her psychiatric condition pre-existed service and did not 
significantly impair her until several years after service in 
the late 1990s.



This opinion, however, was rendered without the benefit of 
the pre-service records mentioned above (which still need to 
be obtained), and also without the benefit of at least some 
of the post-service private clinical records.  Additionally, 
at the June 2005 hearing, the veteran, for the first time, 
alleged that she was assaulted by her military recruiter; and 
there is also evidence that she has reported having been 
sexually abuse by her father prior to service.  In light of 
the diagnosis on file of PTSD, additional development of this 
aspect of the claim is also required.

38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, 
provides, in part, that as to claims for service connection 
for PTSD based on an in-service personal assault evidence 
from sources other than the veteran's service records may 
corroborate the stressor and that evidence of behavior 
changes after the claimed assault is one type of relevant 
evidence that may be found in these sources.  It further 
provides that: 

VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence 
of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred. 

38 C.F.R. § 3.304(f)(3), as amended March 7, 2002.



It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  But in YR v. West, 11 Vet. App. 393, 399 
(1998), it was held that this holding was made in the context 
of discussing PTSD diagnoses and were not operative in cases 
arising from personal assault.  Moreover, the existence of an 
in-service stressor does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).

So, after RO compliance with 38 C.F.R. § 3.304(f)(3), the 
claims file should be reviewed by an appropriate medical 
professional to determine whether there are any markers of 
behavioral changes indicative of and corroborating the 
veteran's purported stressor in service.  If there are, she 
should be scheduled for another VA psychiatric evaluation to 
determine whether, in light of this additional evidence, she 
has PTSD related to that stressor in service.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also, at the June 2005 hearing the veteran's service 
representative requested that the legal guidelines set forth 
in VAOPGCPREC 3-2003 (July 16, 2003) be applied.  See page 23 
of the transcript.  Under 38 U.S.C.A. § 1111 (West 2002) and 
38 C.F.R. § 3.304(b) (2004), where no preexisting condition 
is noted during a service entrance examination, the veteran 
is presumed to have been in sound condition.  The burden 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the disability both 
preexisted and was not aggravated during service.  The 
government may show a lack of aggravation by establishing 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the preexisting condition, under 38 U.S.C.A. § 1153.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  If the government fails to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, the 
veteran's claim is one of direct service connection.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  

So the RO must readjudicate the claim for service connection 
for an acquired psychiatric disorder in light of the new 
guidelines set forth in VAOPGCPREC 3-2003.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination.  If the RO learns that the records 
sought do not exist or that further efforts to 
obtain them would be futile, this must be 
specifically indicated in the record.  

2.  Request the veteran to provide the name and 
full addresses of all private clinical sources, 
other than Sheppard Pratt Hospital, which treated 
or evaluated her for any psychiatric disability 
prior to and since military service.  

With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider.  

This should include, but is not limited to, all 
pre-service records from:

The Circle Hospital in Chicago in 
approximately 1978;

The Forest Hill Hospital in approximately 
1979;  



As well as all post-service records from:

The Prince George's Hospital Center in 
Prince George's County, Maryland;

The Potomac Ridge Hospital in Montgomery 
County, Maryland; 

Dr. Postman who reportedly was associated 
with the Potomac Ridge Hospital; 

Seanta Clark, the veteran's treating 
clinical psychologist; and

the Washington Adventist Hospital (for which 
the veteran has recently provided a medical 
records release form).

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

*As well, ask the veteran to submit copies of all 
relevant records in her possession that she has 
not previously submitted.

Also ask Seanta Clark to provide reasons and bases 
for the opinions reflected in her medical reports 
concerning the etiology of the veteran's current 
psychiatric disorder(s) - particularly insofar as 
whether any is related to the veteran's service in 
the military, to include whether any psychiatric 
disorder(s) pre-existed military service and/or 
underwent a permanent increase during active 
service.  



3.  Obtain the veteran's service personnel records.

4.  Also inform the veteran of the provisions of 
38 C.F.R. § 3.304(f)(3) concerning a claim for PTSD 
based on a sexual assault.  And take the 
appropriate steps to assist her in obtaining all 
relevant evidence referable to this aspect of her 
claim.

The RO must take the necessary procedural steps set 
forth in M21-1, Part III, paragraph 5.14, with 
respect to developing PTSD claims based on a 
personal (sexual) assault - including, but not 
limited to, requesting that the veteran provide the 
specific details as to dates, places, and 
circumstances of any and all stressors as well as 
the names and addresses of ALL individuals, 
including any and all confidants, to whom she has 
related the truth of the circumstances surrounding 
her in-service stressor, as well as the dates when 
she related such information.  (NOTE:  So the 
veteran should be invited to submit name of the 
military recruiter who she says sexually assaulted 
her).

The veteran should also be requested to provide as 
much detailed information as possible concerning 
the sources that can document any and all 
behavioral changes that she underwent, at any time, 
due to the in-service stressor.  All leads should 
be followed-up and the RO should attempt to obtain 
all such information and records.  

If the veteran states that she reported the sexual 
assault, send the United States Armed Services 
Center for Unit Records Research (USASCRUR) or 
other appropriate authority copies of any 
personnel records obtained showing service dates, 
duties, and units of assignment, etc.  Specifically 
ask USASCRUR or, if necessary, the National 
Personnel Records Center (NPRC) for any incident 
reports or police reports or other records which 
might document the incident.



Thereafter, the RO should have the claims file, 
together with all additionally obtained evidence, 
reviewed by a VA psychiatrist or psychologist for 
interpretation to determine whether, pursuant to 
the M21-1, Part III, paragraph 5.14(c)(9), there is 
any evidence that documents behavioral changes.

5.  Following completion of the above, the RO 
should make a specific determination based upon the 
complete record with respect to whether the veteran 
was exposed to a stressor or stressors in service, 
and, if so, the nature of the specific stressor or 
stressors.  Should the RO determine that the record 
establishes the existence of a stressor or 
stressors, the RO should specify which stressor or 
stressors in service have been established by the 
record.  In reaching this determination, the RO 
should address any credibility questions raised by 
the evidence.

6.  If, and only if, sufficient information is 
obtained verifying the veteran's alleged 
stressor(s), schedule her for a VA psychiatric 
examination to determine whether it is at least as 
likely as not that:  (1) she has PTSD and, if she 
does, (2) it is a result of any confirmed 
stressor(s) in service.  Specify the stressor.  If 
PTSD is not diagnosed, explain why the veteran does 
not meet the criteria for this diagnosis.

A summary of verified stressors, if any, should be 
directed to the attention of the VA examiner.  

The VA examiner should also indicate whether it is 
at least as likely as not (i.e., 50 percent or 
greater probability) that any other psychiatric 
disorder currently present is etiologically related 
to the veteran's military service.  Specific 
attention should be paid to distinguishing between 
any signs and symptoms of a personality disorder or 
any other developmental disorder from those of any 
currently present acquired psychiatric disorder 
that may exist.
Send the claims file (c-file) to the examiner for a 
review of the veteran's pertinent medical history, 
to facilitate making these important 
determinations.  The rationale for all opinions 
expressed should be discussed.

7.  Then readjudicate the claim based on any 
additional evidence obtained.  

In this readjudication, the claim for service 
connection for an acquired psychiatric disorder, 
other than PTSD due to a stressor (personal 
assault) in service, must be considered in light of 
the guidelines established in VAOPGCPREC 3-2003 
(July 16, 2003).

In analyzing the claim, the RO should 
specifically determine whether the veteran had an 
acquired psychiatric disorder, including bipolar 
disorder, PTSD, etc., prior to entering the 
military.

If so, did the pre-existing condition undergo a 
permanent increase in severity during service 
beyond its natural progression.

If, however, it is determined that a pre-existing 
chronic psychiatric disorder was not noted on 
examination for service entrance, the RO must 
determine whether there is:

	a) clear and unmistakable evidence of the pre-
existence of a 
chronic psychiatric disorder, and, 

b) whether there is clear and unmistakable 
evidence that it did not undergo a permanent 
increase in severity during active service.  



The RO must also adjudicate, de novo, the claim for 
service connection for PTSD.  In any determination 
as to whether there is corroborating evidence of an 
in-service stressor, the RO must apply the 
equipoise standard of proof contained in 38 U.S.C. 
§ 5107(b), and not the preponderance of the 
evidence standard cited in the M21-1.  

8.  If the benefit sought remains denied, send the 
veteran a Supplemental SOC (SSOC) and give her an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

